                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 NAVIENT SOLUTIONS,LLC,

                Navient,

                                                             19-CV-461 (LMB/TCB)

 THE LAW OFFICES OF JEFFREY LOHMAN,
     et al..


                Defendants,

                                  MEMORANDUM OPINION


                                      1. BACKGROUND


        On December 13,2020, Navient Solutions, LLC ("plaintiff or "Navienf)filed its

Second Amended Complaint in this civil action.[See Dkt. 100], Although "no substantive

changes" were made "with respect to the existing [djefendants,""nine individual [d]efendants

and one corporate [d]efendanf were added, all of whom "operated the financing and marketing

arms" ofthe alleged scheme to defraud Navient.' [Dkt. 77]. Id. The new corporate defendant is

GST Factoring, Inc.("defendant" or "GST"),a Texas-based corporation which Navient alleges

"operated as a factoring company to sweep and distribute proceeds from duped borrowers."^ Id



'Navient generally alleges a scheme in which all ofthe defendants conspired together to defraud
Navient out of millions of dollars in outstanding student loan debt, and to manufacture federal
lawsuits and arbitration claims against Navient for purported violations of the Telephone
Consumer Protection Act. FSee Dkt. 100].
^ Navient alleges that GST "had a central role in the [s]cheme."[Dkt. 100]. Specifically,"GST
connected attorneys with ... a network of affiliated marketers to recruit borrowers into the
[s]cheme through a pattern of deceptive marketing practices." Id Two such attorneys were
Amanda Johanson and David Mize. Id "When a new client was recruited by an [a]ffiliate,[the
affiliate] would have the [client] sign an automatic deposit agreement." Id Once made,the
client's payments would "be swept by GST, which would then pay" both the affiliate and the
attorneys, including Johanson and Mize. Id
